 


110 HR 2877 IH: To provide for a program of research, development, and demonstration on natural gas vehicles.
U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2877 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2007 
Mr. Sullivan (for himself, Mr. Towns, and Mr. Hall of Texas) introduced the following bill; which was referred to the Committee on Science and Technology 
 
A BILL 
To provide for a program of research, development, and demonstration on natural gas vehicles. 
 
 
1.Natural gas vehicle research, development, and demonstration projects 
(a)In GeneralThe Secretary of Energy shall conduct a 5-year program of natural gas vehicle research, development, and demonstration. The Secretary shall coordinate with the Administrator of the Environmental Protection Agency, as necessary. 
(b)PurposeThe program under this section shall focus on— 
(1)the continued improvement and development of new, cleaner, more efficient light-duty, medium-duty, and heavy-duty natural gas vehicle engines; 
(2)the integration of those engines into light-duty, medium-duty, and heavy-duty natural gas vehicles for onroad and offroad applications; 
(3)expanding product availability by assisting manufacturers with the certification of the engines or vehicles described in paragraph (1) or (2) to Federal or California certification requirements and in-use emission standards; 
(4)the demonstration and proper operation and use of the vehicles described in paragraph (2) under all operating conditions; 
(5)the development and improvement of nationally recognized codes and standards for the continued safe operation of natural gas vehicles and their components; 
(6)improvement in the reliability and efficiency of natural gas fueling station infrastructure; 
(7)the certification of natural gas fueling station infrastructure to nationally recognized and industry safety standards; 
(8)the improvement in the reliability and efficiency of onboard natural gas fuel storage systems; 
(9)the development of new natural gas fuel storage materials; 
(10)the certification of onboard natural gas fuel storage systems to nationally recognized and industry safety standards; and 
(11)the use of natural gas engines in hybrid vehicles.  
(c)Certification of conversion systemsThe Secretary shall coordinate with the Administrator on issues related to streamlining the certification of natural gas conversion systems to the appropriate Federal certification requirements and in-use emission standards. 
(d)Cooperation and Coordination with IndustryIn developing and carrying out the program under this section, the Secretary shall coordinate with the natural gas vehicle industry to ensure cooperation between the public and the private sector. 
(e)Conduct of programThe program under this section shall be conducted in accordance with sections 3001 and 3002 of the Energy Policy Act of 1992. 
(f)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall provide a report to Congress on the implementation of this section. 
(g)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary $20,000,000 for each of the fiscal years 2008 through 2012 to carry out this section. 
(h)DefinitionFor purposes of this section, the term natural gas means compressed natural gas, liquefied natural gas, biomethane, and mixtures of hydrogen and methane or natural gas. 
 
